DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Summary
This is the initial Office action for application 16/762966 filed 05/11/2020.
Claims 1-37 are currently pending and have been fully considered.  

Information Disclosure Statement
The information disclosure statement filed 05/11/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 14-20, and 26-35 are rejected under 35 U.S.C. 103 as being unpatentable over WEBB (USPGPUB 2016/0238278).
WEBB teaches a method for using an environmentally friendly fuel gas within a container.
Regarding claims 1, 14, and 37, the gaseous fuel mixture, in one aspect, comprises (a) hydrogen in an amount of in a range of 30 – 95 vol% and (b) methane in an amount of 5 – 70 vol%.  (Para 6 and Para 14) 
The gaseous fuel mixture is combined with an oxygen-containing gas.  
The gaseous fuel mixture generates heat when mixed with an oxygen-containing gas and combusted and allows the gaseous fuel mixture to function as a heat source.  (Para 5)   
The heat source can be used to perform a variety of heating metal, cutting metal, brazing metal, and soldering metal.  (Para 5)   
In a different embodiment, a combination of the gaseous fuel mixture and oxygen may be used for cutting metal. (Para 45)  
The combination of the gaseous fuel mixture and oxygen can provide a flame out of a cutting tip for use as a torch.  (Para 37 and 38)
Regarding claim 30 and 33, WEBB also teach a container that holds the gaseous fuel mixture.  (Para 6) 
Regarding claim 34, WEBB teaches that the container may have an initial pressure. (Para 34)
Regarding claim 27, WEBB teaches that the container may comprise a cutting tip.  (Para 37 and 38)
Regarding claims 2, 15, and 35, WEBB teaches the heat source can be used to perform a variety of heating metal, cutting metal, brazing metal, and soldering metal.  
Regarding claims 3, 6, and 16, WEBB does not explicitly teach 1-29.9% hydrogen and 70.1-99% base gas.  
However, WEBB teaches a gaseous fuel mixture comprising (a) hydrogen in an amount of in a range of 30 – 95 vol% and (b) methane in an amount of 5 – 70 vol%.  (Para 6 and Para 14)
It has been established that wherein a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Regarding claims 4-5 and 17-18, WEBB teaches methane.  Methane is a C1 hydrocarbon.
Regarding claim 19, WEBB does not explicitly teach 1-29% hydrogen and about 71-99% natural gas. 
However, WEBB teaches a gaseous fuel mixture comprising (a) hydrogen in an amount of in a range of 30 – 95 vol% and (b) methane in an amount of 5 – 70 vol%.  (Para 6 and Para 14) 
WEBB teaches methane which is a natural gas.
It has been established that wherein a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Regarding claim 7, 20, and 28, WEBB does not explicitly teach 75-98 natural gas and about 2-25% hydrogen.
However, WEBB teaches a gaseous fuel mixture comprising (a) hydrogen in an amount of in a range of 30 – 95 vol% and (b) methane in an amount of 5 – 70 vol%.  (Para 6 and Para 14) 
It has been established that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 26 and 29, the methane and the hydrogen may come from any source.  (Para 17 and 18).  One of ordinary skill in the art would expect that this includes 2 separate sources.  
Regarding claims 31, the oxygen may be compressed oxygen from a gas cylinder which would be expected to have greater than 95% purity. (Para 36 and 37)
Regarding claim 32, the oxygen may also be from atmospheric air.

Claim(s) 8-11, 21-23 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEBB (USPGPUB 2016/0238278) as applied to claims 1-7, 14-20, and 26-35, above, and further in view of SATO et al. (USPGPUB 2013/0032250).
The above discussion of WEBB is incorporated herein by reference.  
WEBB does not explicitly teach that the gaseous mixture may comprise ethane or propane instead of methane. 
However, SATO et al. teach a gas cutting method that comprises the use of mixing hydrocarbon gas with hydrogen gas.  
SATO et al. teach the hydrocarbon gas may include methane, ethane and propane. (Para 60 of SATO et al.)
It would be obvious to one of ordinary skill in the art to substitute ethane or propane for methane in the gaseous mixture that WEBB teaches with an expectation of success.  
It is further reiterated that It has been established that wherein a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Claim(s) 12-13 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEBB (USPGPUB 2016/0238278) as applied to claims 1-7, 14-20, and 26-35, above, and further in view of CHEN (CN-101623798-A) and the machine translation of abstract of CN-101623798-A.
The above discussion of WEBB is incorporated herein by reference.  
WEBB does not explicitly teach that the gaseous mixture may comprise dimethyl ether instead of methane. 
However, CHEN teaches the application of dimethyl ether as a fuel gas for metal cutting and welding.  The dimethyl ether may substitute liquefied petroleum gas.    
It would be within one of ordinary skill in the art to substitute dimethyl ether for the methane in the gaseous mixture that WEBB teaches with a reasonable expectation of success. 
It is further reiterated that It has been established that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/           Examiner, Art Unit 1771                                                                                                                                                                                             




/ELLEN M MCAVOY/           Primary Examiner, Art Unit 1771